      Case 2:19-cv-00374 Document 68 Filed on 03/19/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                        March 19, 2021
                           UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

BRIAN WILLIAM DOUD,                             §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL ACTION NO. 2:19-CV-374
                                                §
NATASHA MCMILLION, et al.,                      §
                                                §
         Defendants.                            §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 60). The M&R recommends that Plaintiff’s Motion for

Reconsideration, construed as a Rule 60(b) motion for relief from judgment, be denied.

(D.E. 59).

       Plaintiff was provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R.1 See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. No objection has been filed. When no timely objection has been filed, the

district court need only determine whether the Magistrate Judge’s M&R is clearly

erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)

(per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700, 2015 WL

3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate


1
 Plaintiff’s mail was returned as undeliverable. See (D.E. 63; D.E. 64). Since then, the Court has
waited an appropriate amount of time for an updated address. As a party, Plaintiff is required to
keep the Court apprised of his current address at all times and has failed to do so.
1/2
      Case 2:19-cv-00374 Document 68 Filed on 03/19/21 in TXSD Page 2 of 2




Judge, the record, and the applicable law, and finding that the M&R is not clearly erroneous

or contrary to law, the Court ADOPTS the M&R in its entirety. (D.E. 60). Accordingly,

Plaintiff’s Motion for Reconsideration, construed as a Rule 60(b) motion for relief from

judgment, be DENIED. (D.E. 59).

       SO ORDERED.



                                                 DAVID S. MORALES
                                                 UNITED STATES DISTRICT JUDGE


Dated: Corpus Christi, Texas
       March 19, 2021




2/2
